DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-17 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “MOTOR WITH STATOR AND MOTOR HOUSINGS HAVING AT LEAST TWO SEAL MEMBERS ”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 1 and 11,13  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 1, 11 and 13 recited the word “gap” as first recitation in claim 11 and a second time in claim 1.  It is not clear if it is the same or a different gap.  Clarification is needed. 
Claims 2-17 are rejected based on dependency from claim 1. 
Inventorship
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,2,9-11,13,16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sawada et al.(US Patent 10404131 hereinafter “Sawada”) in view of Bulatow (US PG Pub 20150069862A1 hereinafter “Bulatow”). 
Re-claim 1, Sawada discloses a motor (100) comprising: a rotor (400) having a shaft (annotated Fig.8) rotatable about a central axis (axis of shaft); a stator (300) located radially outside the rotor; (see Fig.8)  a motor housing (112) that accommodates the rotor and the stator therein (see Fig.8) ; and a first bearing (200, Fig.8) and a second bearing (200) that support the shaft rotatably about the central axis (annotated fig.8) , wherein the motor housing includes: a motor housing main body (annotated Fig.8) that has a cylindrical portion located radially outside the stator (annotated Fig.8) and a lid portion (annotated Fig.8) located on a first side in an axial direction of the stator  (annotated Fig.8) and holding the first bearing  (annotated Fig.8); a stator housing (111) that accommodates the stator therein and forms a flow path (113)  with an inner circumferential surface of the cylindrical portion in a radial direction (see Fig.8, channels 113a,b,c) ; a first seal member (114) and a second seal member (114, see Fig.8) that seal a gap (annotated Fig.8, gap where 1114 is located) between the motor housing main body and the stator housing (see annotated Fig.8); and a positioning portion (annotated Fig.8) for positioning the motor housing main body (see Fig.8), the stator housing (111) includes: a tubular stator housing main body (annotated Fig.8) that is located between the cylindrical portion (annotated Fig.8, see Fig.2) and the stator in the radial direction and has the stator fixed to an inside of the stator housing main body (see Fig.8); and an annular flange portion (annotated Fig.8) that protrudes radially outward (annotated Fig.8) from the stator housing main body (annotated Fig.8); the first seal member and the second seal member (114) have an annular shape (around the housing) surrounding the central axis (around shaft), the first seal member seals (annotated Fig.8) a gap (space where 114 is ) in the radial direction between the cylindrical portion and the stator housing main body (annotated Fig.8, seals is between stator housing and cylindrical portion) further on the first side in the axial direction than the flow path (annotated Fig.8, 113c), the second seal member (annotated Fig.8) seals a gap in the axial direction (annotated Fig.8) between the motor housing main body (annotated Fig.8) and the flange portion(annotated Fig.8)  further on the second side (annotated Fig.8)  in the axial direction than the flow path (annotated Fig.8), and the positioning portion (annotated Fig.8) positions the stator housing in the radial direction with respect to the motor housing main body (annotated Fig.8) and the cover.  
	Sawada fails to explicitly teach a cover that is located on a second side in the axial direction of the motor housing main body and holds the second bearing;
a positioning portion for positioning the motor housing main body and the cover in the radial direction, the flange is located between the motor housing main body and the cover in the axial direction, the positioning portion positions the stator housing in the radial direction with respect to the motor housing main body and the cover.  
	However, Bulatow teaches a cover(15) that is located on a second side in the axial direction of the motor housing main body (14) and holds the second bearing (6); a positioning portion (18) for positioning the motor housing main body and the cover in the radial direction (see Fig.5), 5a), the flange (32) is located between the motor housing main body (14) and the cover (15) in the axial direction (across Fig.5), the positioning portion (18) positions the stator housing (12) in the radial direction with respect to the motor housing main body (14) and the cover (13).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein  a cover that is located on a second side in the axial direction of the motor housing main body and holds the second bearing; a positioning portion for positioning the motor housing main body and the cover in the radial direction, the flange is located between the motor housing main body and the cover in the axial direction, the positioning portion positions the stator housing in the radial direction with respect to the motor housing main body and the cover as suggested and shown by Bulatow to make the casing light and making a casing that is sufficiently stable to support torque production and also provide sound dampening (Bulatow, P[0032]).

    PNG
    media_image1.png
    607
    505
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    433
    356
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    682
    810
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    608
    534
    media_image4.png
    Greyscale

Re-claim 2, Sawada as modified discloses the motor according to claim 1 above. 
Sawada as modified fails to explicitly teach wherein the positioning portion positions the second seal member with respect to the motor housing main body and the cover.  
Bulatow teaches wherein the positioning portion (18) positions the second seal member (21, or even 21a, see Fig.5a)  with respect to the motor housing main body (15) and the cover (15).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein  the positioning portion positions the second seal member with respect to the motor housing main body and the cover as suggested and shown by Bulatow to make the casing light and making a casing that is sufficiently stable to support torque production and also provide sound dampening (Bulatow, P[0032]).
Re-claim 9, Sawada as modified discloses the motor according to claim 1, wherein a pair of the positioning portions (annotated Fig.8, at least both ends of fig.8 have positioning portions) are provided by sandwiching (between axis of shaft) the central axis in the radial direction (axis of shaft is between the positioning portions).  
Re-claim 10, Sawada as modified discloses the e motor according to claim 1, wherein an end portion on the first side in the axial direction (annotated Fig.8) of the stator housing main body (111) is disposed away from the lid portion (annotated Fig.8) on the second side in the axial direction (annotated Fig.8).  
Re-claim 11, Sawada as modified the motor according to claim 1, wherein the cylindrical portion(111) includes: a flow path (113) constituting portion that forms the flow path in the radial direction (annotated Fig.8) with an outer circumferential surface (surface of 113a-113c) of the stator housing main body (111); and a sealed portion (annotated Fig.8, portion at 114) where a gap (gap at 114) in the radial direction formed with the stator housing main body is sealed by the first seal member (114, see Fig.8), the sealed portion (any portion where 114 is a sealed portion, whole side is sealed) being connected to the first side in the axial direction of the flow path constituting portion (sealed portion connected to 113 paths), and an inner circumferential surface of the sealed portion protrudes radially inward (sealed portion 114 is further dived into the cylinder 111, substantially) further than an inner circumferential surface of the flow path constituting portion (further than 113, 113 is bent down, or see Fig.6) 114 is further down, or Fig.12, 114 is further down, or Fig.10).
Re-claim 12, Sawada as modified discloses the motor according to claim 1 above. 
Sawada further discloses wherein an end surface on the second side in the axial direction of the motor housing main body (annotated Fig.8, 112) and an end surface on the first side in the axial direction of the second seal member (114, on another end) and the flange portion (annotated Fig.8) entirely overlap (annotated Fig.8) each other when viewed in the axial direction (annotated Fig.8).  
Re-claim 13, Sawada as modified discloses the motor according to claim 1. 
Sawada as modified fails to explicitly teach wherein the motor housing includes a third seal member that seals a gap in the axial direction between the flange portion and the cover.  
However, Bulatow teaches wherein the motor housing includes a third seal member ( 21a) that seals a gap (annotated Fig.3a, or 4a, or 5a) in the axial direction between the flange portion (annotated Fig.5a) and the cover (15,13 Fig.5, 5a or in Fig.4a, between 13 and 12,annotated Fig.5a).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein the motor housing includes a third seal member that seals a gap in the axial direction between the flange portion and the cover as suggested and shown by Bulatow to make the casing light and making a casing that is sufficiently stable to support torque production and also provide sound dampening (Bulatow, P[0032]).
Re-claim 16, Sawada as modified discloses the motor according to claim 1. 
Sawada as modified fails to explicitly teach wherein the cover covers the entire rotor from the second side in the axial direction.   
However, Bulatow teaches wherein the cover (13, see Fig.4) covers the entire rotor (2) from the second side in the axial direction (see Fig.4, 13 covers rotor 2).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein the cover covers the entire rotor from the second side in the axial direction as suggested and shown by Bulatow to make the casing light and making a casing that is sufficiently stable to support torque production and also provide sound dampening (Bulatow, P[0032]).
Re-claim 17, Sawada as modified discloses the motor according to claim 1 above, 
Sawada fails to explicitly teach a drive device that is mounted on a vehicle and rotates an axle, the drive device comprising: and a transmission device that is connected to the rotor and transmits rotation of the rotor to the axle.
However, Bulatow teaches a drive device that is mounted on a vehicle (P[0003], motor used in motor vehicle, drive motor integrated in drive chain) and rotates an axle (shaft of pulley 4), the drive device comprising: a transmission device (pulley of belt drive, 8,P[0058]) that is connected to the rotor (2) and transmits rotation of the rotor to the axle (4).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein a drive device that is mounted on a vehicle and rotates an axle, the drive device comprising: and a transmission device that is connected to the rotor and transmits rotation of the rotor to the axle as suggested and shown by Bulatow to make the casing light and making a casing that is sufficiently stable to support torque production and also provide sound dampening, further, provide drive mechanism of the belt drive via the pulley which is used in hybrid vehicles (Bulatow, P[0032,0052]).

Claim 3-4,8  are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Bulatow as applied above, and in further view of Fukuda et al. (US PG Pub 20190089228A1 hereinafter “Fukuda”).
Re-claim 3, Sawada as modified discloses the motor according to claim 1 above. 
Sawada as modified fails to explicitly teach wherein the positioning portion includes a pin portion extending from the motor housing main body to the cover, and the pin portion penetrates the flange portion and the second seal member in the axial direction.  
However, Fukuda teaches wherein the positioning portion includes a pin portion (33) extending from the motor housing main body (13a, 13b), 11) to the cover (30), and the pin (33)  portion penetrates the flange portion (13a, 13b) and the second seal member (40) in the axial direction (via 40b).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein the positioning portion includes a pin portion extending from the motor housing main body to the cover, and the pin portion penetrates the flange portion and the second seal member in the axial direction as suggested and shown by Fukuda to easily provide sealing and secure it, provide less axial tension and not deform gasket (Fukuda, P[0088]).

    PNG
    media_image5.png
    463
    676
    media_image5.png
    Greyscale

Re-claim 4, Sawada as modified discloses the motor according to claim 3 above. 
Sawada as modified fails to explicitly teach wherein the motor housing main body and the cover are fixed to each other by a screw member axially penetrating a fixing hole provided on the flange portion and a fixing hole provided on the second seal member.
However, Fukuda teaches wherein the motor housing main body (13a, 13b,13, see Fig.2) and the cover (30) are fixed to each other by a screw member axially penetrating (33)  a fixing hole (holes 30a, or holes in Fig.2) provided on the flange portion (annotated Fig.2) and a fixing hole (annotated Fig.2) provided on the second seal member (40, 42).  
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein the motor housing main body and the cover are fixed to each other by a screw member axially penetrating a fixing hole provided on the flange portion and a fixing hole provided on the second seal member. as suggested and shown by Fukuda to easily provide sealing and secure it, provide less axial tension and not deform gasket (Fukuda, P[0088]).
Re-claim 8, Sawada as modified discloses the motor according to claim 2 above. 
	Sawada as modified fails to explicitly teach wherein the second seal member is made from metal.  
	However, Fukuda teaches wherein the second seal member (40) is made from metal (40 gasket has metal material 41, see P[0080]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein the second seal member is made from metal as suggested and shown by Fukuda to easily provide sealing and secure it, provide less axial tension and not deform gasket (Fukuda, P[0088]).
Claim 14-15  are rejected under 35 U.S.C. 103 as being unpatentable over Sawada in view of Bulatow as applied above, and in further view of Ishizue et al. (US PG Pub 20100237721 hereinafter “Ishizue”).
Re-claim 14, Sawada as modified discloses the motor according to claim 1 above. 
Sawada fails to explicitly teach comprising a bus bar electrically connected to the stator inside the motor housing, wherein the cover has a bus bar through hole through which the bus bar passes.  
However, Ishizue teaches a bus bar (5, 5b) electrically connected to the stator (to 5a) inside the motor housing (1), wherein the cover (6) has a bus bar through hole (see 6b) through which the bus bar passes (see Fig.1).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein a bus bar electrically connected to the stator inside the motor housing, wherein the cover has a bus bar through hole through which the bus bar passes as suggested and shown by Ishizue to power up the coil and form a terminal structure integrated into the cap saving space and size reduction (Ishizue, P[0013]).

    PNG
    media_image6.png
    618
    564
    media_image6.png
    Greyscale

Re-claim 15, Sawada as modified discloses the motor according to claim 1 above. 
Sawada fails to explicitly teach comprising a rotation detection device capable of detecting rotation of the rotor; and a connector portion that is electrically connected to the rotation detection device and is fixed to the cover outside the motor housing, wherein the cover has an accommodating portion that accommodates the rotation detection device.  
  However, Ishizue teaches a rotation detection device (7) capable of detecting rotation of the rotor (4, P[0021]); and a connector portion (8) that is electrically connected to the rotation detection device (resolver, 7) and is fixed to the cover (6, or 6b) outside the motor housing (motor housing 1), wherein the cover (6, where 7 is located) has an accommodating portion (where 7 is located in Fgi.1) that accommodates the rotation detection device (see Fig.1, 7).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the invention to modify the motor disclosed by Sawada wherein a rotation detection device capable of detecting rotation of the rotor; and a connector portion that is electrically connected to the rotation detection device and is fixed to the cover outside the motor housing, wherein the cover has an accommodating portion that accommodates the rotation detection device as suggested and shown by Ishizue to detect the rotating position and form a terminal structure integrated into the cap saving space and size reduction (Ishizue, P[0013]).
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims 3 and 1.
Re-claim 5 recites “inter alia”, “The motor according to claim 3, wherein the pin portion is fitted into a hole portion provided on the motor housing main body and a hole portion provided on the cover, the flange portion and the second seal member have a through hole through which the pin portion passes in the axial direction, and at least one of an inner diameter of the hole portion provided on the motor housing main body and an inner diameter of the hole portion provided on the cover is smaller than an inner diameter of the through hole provided on the flange portion.”


    PNG
    media_image7.png
    732
    854
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    622
    721
    media_image8.png
    Greyscale

Combination of claims 5,3 and 1 are unique and are not taught by the prior art of record or any search documents combination or alone fail to teach “ 1. A motor comprising: a rotor having a shaft rotatable about a central axis; a stator located radially outside the rotor; a motor housing that accommodates the rotor and the stator therein; and a first bearing and a second bearing that support the shaft rotatably about the central axis, wherein the motor housing includes: a motor housing main body that has a cylindrical portion located radially outside the stator and a lid portion located on a first side in an axial direction of the stator and holding the first bearing; a cover that is located on a second side in the axial direction of the motor housing main body and holds the second bearing; a stator housing that accommodates the stator therein and forms a flow path with an inner circumferential surface of the cylindrical portion in a radial direction; a first seal member and a second seal member that seal a gap between the motor housing main body and the stator housing; and a positioning portion for positioning the motor housing main body and the cover in the radial direction, the stator housing includes: a tubular stator housing main body that is located between the cylindrical portion and the stator in the radial direction and has the stator fixed to an inside of the stator housing main body; and an annular flange portion that protrudes radially outward from the stator housing main body and is located between the motor housing main body and the cover in the axial direction, the first seal member and the second seal member have an annular shape surrounding the central axis, the first seal member seals a gap in the radial direction between the cylindrical portion and the stator housing main body further on the first side in the axial direction than the flow path, the second seal member seals a gap in the axial direction between the motor housing main body and the flange portion further on the second side in the axial direction than the flow path, and the positioning portion positions the stator housing in the radial direction with respect to the motor housing main body and the cover, 3. The motor according to claim 1, wherein the positioning portion includes a pin portion extending from the motor housing main body to the cover, and the pin portion penetrates the flange portion and the second seal member in the axial direction, 5. The motor according to claim 3, wherein the pin portion is fitted into a hole portion provided on the motor housing main body and a hole portion provided on the cover, the flange portion and the second seal member have a through hole through which the pin portion passes in the axial direction, and at least one of an inner diameter of the hole portion provided on the motor housing main body and an inner diameter of the hole portion provided on the cover is smaller than an inner diameter of the through hole provided on the flange portion.”  
Claims 6 and 7 are objected to as being dependent on claim 5. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin et al. (US PG Pub 20190185106A1 teach claim 17 as well as other claims above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834